Response to Arguments
Applicant's arguments filed on 06/30/2022 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that 3GPP ’75 and ZHOU do not disclose at least “transmitting a sidelink CSI report in a media access control (MAC) control element (CE), as a response to the CSI RS, based at least in part on the determination that the lower-layer determined source identifier of the source UE is included in the set of upper-layer determined source identifiers, wherein the transmission of the sidelink CSI report is prioritized above a sidelink transport channel,” as recited in claim 1, as amended.
The Examiner relies on sections 2.2 and 3 of 3GPP ’75 for allegedly disclosing “transmitting a CSI report in a media access control (MAC) control element (CE), as a response to the CSI RS, based at least in part on the determination that the lower-layer determined source identifier of the source UE is included in the set of upper-layer determined source identifiers,” as recited in claim 1.  The Examiner then concedes that 3GPP ’75 does not disclose “wherein the transmission of the CSI report is prioritized above a sidelink transport channel,” as recited in claim 1.  However, the Examiner relies on paragraphs 192, 350 and 356 of ZHOU for allegedly disclosing these features.  Applicant submits that 3GPP’75 and ZHOU do not disclose or suggest the above features of claim 1, as amended.
Instead, section 2.2 of 3GPP ’75 recites, If CQI/RI are carried in MAC CE, that will depending on decoding status of PSSCH. While for SL-RSRP reporting, it can be up to RAN2 to determine whether it is carried in MAC CE or SL RRC signaling.” 
Applicant further notes that section 8 of 3GPP’75 recites, “Proposal 21: Layer-1 source and destination ID are generated based on Layer-2 ID.  Proposal 22: At least 16 bits of layer-1 source and destination ID should be included in SCI.” On page 4 of the office action, the Examiner cites to Proposals 21 and 22 of 3GPP”75 for allegedly disclosing “determining that a lower-layer determined source identifier of the source UE is included in a set of upper-layer determined source identifers,” as recited in claim 1.
Although 3GPP’75 discusses using a sidelink shared channel for CQI/RI/SL-RSRP reporting and TX UE to do CSI reporting, 3GPP ’75 does not disclose transmitting the CQI/RI/SL-RSRP reporting or the CSI reporting over the sidelink shared channel “based at least in part on the determination that the lower-layer determined source identifier of the source UE is included in the set of upper-layer determined source identifiers,” as recited in claim 1.  Proposal 21 and 22 of 3GPP ’75 may disclose Layer-1 source ID being generated based on Layer-2 ID.  However, nothing in 3GPP ’75 ties Proposal 21 to the transmission of CQI/RI/SL-RSRP reporting or CSI reporting using a sidelink shared channel. 
In response to applicant’s argument, the examiner respectfully disagrees.
3GPP ’75 discloses determining that a lower layer determined source identifier of the source UE is included in a set of upper layer determined source identifiers.  3GPP ’75 describes Layer-1 source and destination ID are generated based on layer-2 ID in Proposal 21.   Further, 3GPP ’75 discloses the full Layer-1 destination ID (Proposal 21) should be included in SCI (See Section 6, The size of Layer-1 source and destination ID).  3GPP '75, section 3 teaches CSI reporting “If the CSI-RS is included in PSSCH which is indicated by associated SCI, then it can implicitly trigger RX UE to report CSI” and Proposal 21 teaches “Layer-1 source and destination ID are generated based on Layer-2 ID” and “Layer-1 ID is conveyed in SCI”. Therefore, CSI reporting is associated with SCI and SCI has Layer-1 ID.
Regarding claim 1, the applicant argues that 3GPP’75 does not disclose “transmitting a sidelink CSI report in a media access control (MAC) control element (CE), as a response to the CSI RS, based at least in part on the determination that the lower-layer determined source identifier of the source UE is included in the set of upper-layer determined source identifiers,” as recited in claim 1, as amended. ZHOU discloses a logical channel prioritization procedure, ZHOU discloses a base station configuring logical channels with parameters to be used by the logical channel procedure.  Therefore, ZHOU does not disclose a transmission of a sidelink CSI report being prioritized above a sidelink transport channel.
In response to applicant’s argument, the examiner respectfully disagrees.
ZHOU discloses the transmission of the CSI report is prioritized above a sidelink transport channel.  ZHOU discloses triggering a CSI reporting by transmitting a RRC message in paragraph [0350].  The RRC message of ZHOU comprises the CSI report (See [0356], one or more RRC message comprising: one or more first configuration parameters of one or more CSI reports).  Further, ZHOU discloses configuring each logical channel in the plurality of logical channels with one or more parameters to be used by a logical channel prioritization procedure at the MAC layer of the wireless device in paragraph [0192].


/JEFF BANTHRONGSACK/Examiner, Art Unit 2462                                                                                                                                                                                                        
/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462